Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 04/27/2020, and 10/04/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “seal element 52 abutted against and sealingly engaged with the seal land 50, .. wherein the seal element 52 is configured to flow lubricant from the seal element passage, through the porous material, to the exterior surface” in paragraph three. The limitation is unclear for the following reasons. First, since the seal land and the seal element is abutting against and sealingly engaged with seal land, the seal land Second, lubricant flow to the exterior surface, which includes 92 (Figure 4). If seal land and seal element are touching each other, then, from which exterior surface does the lubricant flow out?  Do the sliding surfaces of seal land and seal element directly in contact with each other, or the respective surfaces slide on a lubricant film between the surfaces, that is, a contactless sealing?  Third, the orientation of the exterior surface is unclear. The claim does not provide a discernible boundary for the recited limitation, and thus one of ordinary skill in the art would not be able to draw a clear boundary between what is, and is not, covered by the claim. Appropriate correction is required.   
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (applicant admitted prior art, US 8,753,014; Devitt.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses an assembly for rotational equipment (Figures 1-2B, 3-4, 5B-12), comprising: 
a seal land (110) extending circumferentially around and configured to rotate about an axial centerline (center axis of 101); and 
a seal element (102) abutted against and sealingly engaged with the seal land (110), the seal element extending circumferentially around the axial centerline, and the seal element comprising porous material, an exterior surface and a seal element passage (seal element 102 is porous [Col.5, L27-29], all the surfaces of 102 surrounding the body of the seal element 102 defines the exterior surface of 102; 108 defines the seal element passage that supply fluid to the porous seal element 102), wherein the seal element (102) is configured to flow lubricant from the seal element passage, through the porous material, to the exterior surface (pressurized fluid flow through 108 and through the porous seal element 102, and flows out of the seal element 102 through the exterior surfaces of the porous seal element; Col.5, L23-33; thus seal element 102 is configured to perform the recited function.)  

As to claim 2, D1 discloses the assembly of claim 1, wherein the seal land comprises a seal land surface; and the exterior surface is abutted against and sealingly engages the seal land surface (surface of 110 that faces 102 defines the seal land surface, and the surface of 102 that faces 110 defines the exterior surface.)  

As to claim 3, D1 discloses the assembly of claim 1, wherein the seal element comprises a porous carbon seal element (Col.4, L27-29.)  

As to claim 5, D1 discloses the assembly of claim 1, wherein the seal element passage (108) comprises a plurality of apertures arranged circumferentially about the axial centerline (Col.5, L43-46); and the seal element is configured to direct the lubricant from the each of the plurality of apertures, through the porous material, to the exterior surface (pressurized fluid flow through 108 and through the porous seal element 102, and flows out of the seal element 102 through the exterior surfaces of the porous seal element; Col.5, L23-33; thus seal element 102 is configured to perform the recited function.)  
 
As to claim 7, D1 discloses the assembly of claim 1, further comprising a lubricant source configured to supply the lubricant to the seal element passage (D1 discloses a conductive passage 106 to communicate pressurized fluid to 108 to evenly distribute fluid to porous carbon seal element 102 [Col.5, L23-27], thus it is inherent that 106 is connected to a lubricant source.)  

As to claim 8, D1 discloses the assembly of claim 1, further comprising: a static structure (153, in Figure 1D) of a gas turbine engine, the seal element (150) non-rotatably coupled to the static structure (153); and a rotating structure (151) of the gas turbine engine, the seal land (152) configured to rotate with the rotating structure (151); wherein the rotational equipment comprises the gas turbine engine (Col.5, L53-54.)  

Claim(s) 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D2 (Applicant admitted prior art, EP 3 581 818; Jeung et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 18, D2 discloses an assembly for rotational equipment (Figures 2A-2C), comprising: 
an oil source (52); and 
a seal element (36A-36C) extending circumferentially about an axial centerline (L-L), the seal element comprising porous material (the seal element 36A-36C are made of porous carbon; ¶ 0029-0030), an exterior surface and a seal element passage (surfaces around each of 36A-36C defines the exterior surfaces; each of 36A-36C has a seal element passage that is connected to 40 (40A-40B); Figure 2C), wherein the seal element (36) is configured to receive oil within the seal element passage from the oil source (52), and the seal element (36) is further configured to leech the oil from the seal element passage, through the porous material, to the exterior surface (the porous carbon 36 is in fluid communication with fluid inlet 40 at a suitable pressure 40 to form a fluid film 54 between the shaft 42 and the seal element 36; ¶ 0031, 0039; thus, the seal element 36 is further configured to leech the oil from the seal element passage, through the porous material, to the exterior surface.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (applicant admitted prior art, US 8,753,014; Devitt) in view of D2 (Applicant admitted prior art, EP 3 581 818; Jeung et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 4, D2 teaches a seal assembly, in Figure 2C, with porous carbon 36A-36C having a blind seal element passage extending partially into the body of 36A-36C and connected to a fluid inlet 40 to facilitate the fluid flow through the porous carbon 36A-36C. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in a seal element passage extending partially into the seal element 102 to a blind passage end in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having a blind passage in the seal element), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      




Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (applicant admitted prior art, US 8,753,014; Devitt) in view of D3 (US 2017-0030211; Marin et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 6, D3 teaches the known method of providing a non-porous coating 16 to the exterior surface of seal 12, in a turbine environment, to prevent oxidation of the seal 12 (0025). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a non-porous coating applied to a second exterior surface of the seal element of D1 as taught by D3 since the claimed invention is merely a combination of known method (such as providing a non-porous coating), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with extended seal life.     


Allowable Subject Matter
Claims 19-20 are allowed.
Claims 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675